DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
 
Response to Arguments
	Applicant’s response to interpretation under 35 U.S.C. 112(f) has been fully considered and is maintained. 
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive. In particular, the applicant argues that Li does not teach the limitations of the invention since affine_MC_flag is for a current picture and not for the claimed “plurality of blocks” and argues that Kirchhoffer does not disclose the claimed application of 6-parameter affine prediction to a plurality of blocks as claimed. However, as stated previously, even if Li is not relied on teaching being enabled for a plurality of blocks, it discloses the technique to indicate that affine prediction is enabled or disabled similarly as claimed. To explain, upon consideration of the amendment towards the claimed limitation, a claimed first syntax simply indicates whether affine prediction is enabled or disabled using a first value or a second value, respectively. This aspect of the claimed invention is taught when Li discloses a . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Upon review of the specification, the examiner recognizes that:
Although no elements are explicitly directed to clarify how a “means” is achieved, 
¶169 indicates that “decoding unit 1300 may entropy decode entropy-encoded syntax elements” as depicted in Fig. 12. 
¶169 indicates that “Prediction processing unit 1302” may “generate decoded video data based on the syntax elements extracted” as depicted in fig. 12. 
¶175 indicates that “reconstruction unit 1308 may add samples of the transform blocks (e.g., luma, Cb and Cr transform blocks) to corresponding samples of the predictive blocks (e.g., luma, Cb and Cr predictive blocks) to reconstruct the coding blocks (e.g., luma, Cb and Cr coding blocks) of the CU” as depicted in Fig. 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,7,12,18,22-24 rejected under 35 U.S.C. 103 as being taught by LI; Li et al. (US 20170188041 A1) in view of KIRCHHOFFER; Heiner et al. (US 20130039422 A1) in view of Tekalp; A. Murat et al. (US 5654771 A)
Regarding claim 1, Li teaches, 
A method of decoding video data, (“video decoding method” depicted in fig. 7)[¶212,fig.7] the method comprising: 
(“decoder decodes a syntactic element“) [¶213] comprising an encoded representation of the video data, (“in a video bitstream”)[¶213] a first syntax element, (“affine_MC_flag”)[¶213] wherein a first value for the first syntax element indicates that affine prediction is enabled for blocks corresponding to the syntax structure, (“to determine whether an affine transformation-based inter-frame prediction mode is used” when the flag indicates that affine transformation is used when it flags “true”)[¶213] and a second value for the first syntax element indicates that the affine prediction is disabled for the blocks corresponding to the syntax structure, (“to determine whether an affine transformation-based inter-frame prediction mode is used” when the flag indicates that affine transformation is not used when it flags “false”)[¶213] wherein the blocks corresponding to the syntax structure comprise a first block; (“affine transformation-based inter-frame prediction mode is used for a current picture block”)[¶213,fig.7-701] 
in response to the first syntax element indicating that the affine prediction is enabled for the blocks corresponding to the syntax structure, (“If the affine transformation-based inter-frame prediction mode is used for the current picture block”)[¶214,fig.7-702] obtaining from the bitstream, a second syntax element (“decoder decodes a syntactic element affine_inter_dir_flag in the video bitstream”)[¶214] 
based on the first syntax element indicating that the affine prediction is enabled for the blocks corresponding to the syntax structure (“If the affine transformation-based inter-frame prediction mode is used for the current picture block”)[¶214,fig.7-702] and based on the value for the second syntax element (¶215, “according to the syntactic element affine_inter_dir_flag”) indicating that the first block is encoded with the affine (¶215, “determines MVPs of K pixel samples in the current picture block according to the syntactic element affine_inter_dir_flag”) using the affine prediction to generate a first predictive block for the first block; (“determines MVPs of K pixel samples in the current picture block” and “performs, based on the calculated motion vector of each pixel in the current picture block, pixel value prediction on the current picture block, to obtain a predicted pixel value of the current picture block”)[¶215,219,fig.7-702,703,706] and 
using the first predictive block (“predicted pixel value of the current picture block” based off of “MVPs” and such data)[¶215,219] and residual data (“decoder decodes a residual coefficient of the current picture block”)[¶218] to reconstruct the first block. (“decoder reconstructs the current picture block according to the residual pixel in the current picture block and the predicted pixel value of the current picture block”)[¶221,Fig.7-707] 
	But does not explicitly teach, 
6-parameter affine prediction is enabled for a plurality of blocks
syntax element indicating whether the first block is encoded with 4-parameter affine prediction or 6-parameter affine prediction, wherein a value for the second syntax element indicates that the first block is encoded with the 4-parameter affine prediction, wherein the second syntax element comprises a block-level syntax element comprises a block-level syntax element separate from the syntax structure;
syntax element indicating that the first block is encoded with the 4-parameter affine prediction, wherein using the 4-parameter affine prediction to generate the first predictive block for the first block compromises using only two motion vectors and only two control points to determine the first predictive block

6-parameter affine prediction (“higher order motion parameters such as affine motion parameters consisting of 6 components”)[¶213] is enabled for a plurality of blocks (¶213, “motion parameters” can be represented by “higher order motion parameters such as affine motion parameters” for all samples of “corresponding blocks of sample arrays”)
obtaining from the bitstream, a second syntax element (“motion parameters (specifying a measure for the movement of a blocks between a reference picture and the current picture)”)[¶213] indicating whether the first block is encoded with 4- parameter affine prediction or 6-parameter affine prediction, (“motion parameters” which represent “higher order motion parameters such as affine motion parameters consisting of six components.”)[¶213] wherein a value for the second syntax element indicates that the first block is encoded with affine prediction, (“motion parameters” which represent “higher order motion parameters such as affine motion parameters consisting of six components.”)[¶213] wherein the second syntax element comprises a block-level syntax element (assignment coded inside the bitstream of “one or more syntax elements that are coded for a block”)[¶202] separate from the syntax structure; (that is “separately coded”)[¶202] 
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine picture prediction of Li with the information signaling of Kirchhoffer which uses 6 component motion parameters. The benefit of such motion parameters are that they are of a higher order than a simple horizontal and vertical component vector component.
	But does not explicitly teach, 

syntax element indicating that the first block is encoded with the 4-parameter affine prediction, wherein using the 4-parameter affine prediction to generate the first predictive block for the first block compromises using only two motion vectors and only two control points to determine the first predictive block
	However, Tekalp teaches additionally, 
wherein a value for the second syntax element (12:28-67, ”inputs” to the node points which influences “decision element 52”) indicates that the first block is encoded with the 4-parameter affine prediction, (12:28-67, “decision element 52 actuates a determining member 55 in which four affine parameters or coefficients are used” for a “patch” with “adjoining patches”) wherein the second syntax element comprises a block-level syntax element comprises a block-level syntax element separate from the syntax structure;
syntax element (12:28-67, ”inputs” to the node points which influences “decision element 52”) indicating that the first block is encoded with the 4-parameter affine prediction, (12:28-67, “decision element 52 actuates a determining member 55 in which four affine parameters or coefficients are used” for a “patch” with “adjoining patches”) wherein using the 4-parameter affine prediction (12:28-67 and Fig. 12, “member 55 in which four affine parameters or coefficients”) to generate the first predictive block for the first block compromises using only two motion vectors (12:28-67, four affine parameters used to “determine the remaining two node point motion vectors” and only two control points (12:28-67, two motion vectors that are “corresponding to the motion of the respective node points”) to determine the first (12:28-67, “patch” which has motion vector nodes to “adjoining patches”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine picture prediction of Li with the information signaling of Kirchhoffer with the dense motion vectors of Tekalp which identifies the number of affine motion vector estimation. The benefit of this decision making is that it indicates already solved points and reduces the need for more than necessary transformations. 
In this way, the prior art Li is able to teach that syntax can be obtained to enable affine prediction, enable use affine prediction based off of the affine prediction indication, and producing a block based off of the affine prediction results and residual data. However, Li was unable to teach the specific types of affine prediction of the claimed invention. In this case, the specific types of affine prediction and predicting using the type of affine prediction could be taught by the prior arts of Kirchhoffer and Tekalp. Kirchoffer teaches indicating 6-parameter affine prediction for a block, while Tekalp teaches signaling the enabling of 4-parameter affine prediction and the determined affine prediction is based off of 4-parameter affine prediction for two motion vectors and two patches which adjacent to the patch that is being coded. The combination of prior art teaches the process of signaling the enabling of affine prediction and using affine prediction, the types of affine prediction, and reconstructing a block based on affine prediction results and residual data, of which this would teach the claimed invention. 

Regarding claim 7, Li teaches,
A method of encoding video data, (“video coding” using “entropy encoding”)[¶209] the method comprising: 
(“syntactic element affine_MC_flag in a video bitstream” which “a syntactic element affine_MC_flag may be set to true” to indicate that the optimal inter-frame prediction mode of the current picture block is the affine transformation-based inter-frame prediction mode”)[¶209,206,212,213] wherein the blocks corresponding to the syntax structure comprise a first block; (“determine whether an affine transformation-based inter-frame prediction mode is used for a current picture block” that was coded into the video bitstream)[¶213,Fig.7-701] 
using affine prediction to generate a predictive block for the first block; (“calculated motion vector of each pixel in the current picture block, pixel value prediction on the current picture block” which “affine_MC_flag” indicates “affine transformation-based inter-frame prediction mode”)[¶207,206,Fig.6-605]
using the first predictive block to determine residual data for the first block; (“residual of the current picture block may be obtained by using an original pixel value of the current picture block and a predicted pixel value that is of the current picture block “)[¶209] and 
including, in a bitstream, the residual data (“the residual of the current prediction unit is written into the video bitstream”)[¶209] and a syntax structure comprising a first syntax element (“affine_MC_flag”)[¶213] set to a first value indicating that the affine prediction is enabled for the blocks corresponding to the syntax structure (“to determine whether an affine transformation-based inter-frame prediction mode is used” when the flag indicates that affine transformation is used when it flags “true”)[¶213 and 206] wherein a second value for the first syntax element indicates that the affine prediction is disabled for the blocks corresponding to the syntax (“to determine whether an affine transformation-based inter-frame prediction mode is used” when the flag indicates that affine transformation is not used when it flags “false”)[¶213 and 206]
in response to the syntax element indicating that affine prediction is enabled for the blocks corresponding to the syntax structure, (“If the affine transformation-based inter-frame prediction mode is used for the current picture block”)[¶214,fig.7-702] including in the bitstream the second syntax element (decode a coded “syntactic element affine_inter_dir_flag in the video bitstream”){¶214] 
	But does not explicitly teach, 
6-parameter affine prediction is enabled for a plurality of blocks
using 4-affine prediction to determine a first predictive block for the first block,
wherein using the 4-parameter affine prediction to generate the first predictive block for the first block compromises using only two motion vectors and only two control points to determine the predictive block;
a second syntax element indicating whether the first block is encoded with the 4-parameter affine prediction or the 6-parameter affine prediction, wherein a value for the second syntax element indicates that the first block is encoded with 4-parameter affine prediction, wherein the second syntax element comprises a block-level syntax element separate from the syntax structure;
	However, Kirchhoffer teaches additionally, 
6-parameter affine prediction (that can indicate “higher order motion parameters such as affine motion parameters consisting of 6 components”)[¶213] is enabled for a plurality of blocks (¶213, “motion parameters” can be represented by “higher order motion parameters such as affine motion parameters” for all samples of “corresponding blocks of sample arrays”)
affine prediction to determine a first predictive block for the first block, (“syntax elements” including “how a block is subdivided” includes “motion parameters” that can be represented by “displacement vectors” with a “higher order motion parameters such as affine motion parameters consisting of 6 components” used in a process for “generating motion-compensated prediction signals”)[¶213,189]
a second syntax element (“motion parameters (specifying a measure for the movement of a blocks between a reference picture and the current picture)”)[¶213] indicating whether the first block is encoded with 4-parameter affine prediction or 6-parameter affine prediction, (“motion parameters” which represent “higher order motion parameters such as affine motion parameters consisting of six components.”) [¶213] wherein a value for the second syntax element indicates that the first block is encoded with affine prediction, (“motion parameters” which represent “higher order motion parameters such as affine motion parameters consisting of six components.”)[¶213] wherein the second syntax element comprises a block-level syntax element (assignment coded inside the bitstream of “one or more syntax elements that are coded for a block”)[¶202] separate from the syntax structure; (that is “separately coded”)[¶202]
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine picture prediction of Li with the information signaling of Kirchhoffer which uses 6 component motion parameters. The benefit of such motion parameters are that they are of a higher order than a simple horizontal and vertical component vector component

using 4-affine prediction to determine a first predictive block for the first block,
wherein using the 4-parameter affine prediction to generate the first predictive block for the first block compromises using only two motion vectors and only two control points to determine the predictive block;
wherein a value for the second syntax element indicates that the first block is encoded with 4-parameter affine prediction;
	However, Tekalp teaches additionally, 
determine a 4-affine prediction (12:28-67, “decision element 52 actuates a determining member 55 in which four affine parameters or coefficients are used”) to determine a first predictive block for the first block, (12:28-67, “decision element 52 actuates a determining member 55 in which four affine parameters or coefficients are used” for a “patch” with “adjoining patches”)
wherein using the 4-parameter affine prediction (12:28-67 and Fig. 12, “member 55 in which four affine parameters or coefficients”) to generate the first predictive block for the first block compromises using only two motion vectors (12:28-67, four affine parameters used to “determine the remaining two node point motion vectors”) and only two control points (12:28-67, two motion vectors that are “corresponding to the motion of the respective node points”) to determine the predictive block; (12:28-67, “patch” which has motion vector nodes to “adjoining patches”)
wherein a value for the second syntax element (12:28-67, ”inputs” to the node points which influences “decision element 52”) indicates that the first block is encoded with 4-parameter affine prediction; (12:28-67, “decision element 52 actuates a determining member 55 in which four affine parameters or coefficients are used” for a “patch” with “adjoining patches”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine picture prediction of Li with the information signaling of Kirchhoffer with the dense motion vectors of Tekalp which identifies the number of affine motion vector estimation. The benefit of this decision making is that it indicates already solved points and reduces the need for more than necessary transformations. 
In this way, the prior art Li is able to teach that syntax can be obtained to enable affine prediction, enable use affine prediction based off of the affine prediction indication, and producing a block based off of the affine prediction results and residual data. However, Li was unable to teach the specific types of affine prediction of the claimed invention. In this case, the specific types of affine prediction and predicting using the type of affine prediction could be taught by the prior arts of Kirchhoffer and Tekalp. Kirchoffer teaches indicating 6-parameter affine prediction for a block, while Tekalp teaches signaling the enabling of 4-parameter affine prediction and the determined affine prediction is based off of 4-parameter affine prediction for two motion vectors and two patches which adjacent to the patch that is being coded. The combination of prior art teaches the process of signaling the enabling of affine prediction and using affine prediction, the types of affine prediction, and create syntax for reconstructing a block based on affine prediction results and residual data, of which this would teach the claimed invention. 

Regarding claim 12, it is the decoding device claim of method claim 1. Additionally, Kirchhoffer teaches, 
a memory configured to store video data; (“picture prediction apparatus 1000” which includes a “memory 1005”)[¶302,Fig.10] and 
(“memory 1005 may include a read-only memory and a random access memory, and provide an instruction and data for the processor 1001”)[¶303,Fig.10] 
Refer to the rejection of claim 1 to understand the rejection of claim 12.

Regarding claim 18, it is the encoding device claim of method claim 7. Additionally, Kirchhoffer teaches, 
a memory configured to store video data; (“picture prediction apparatus 1000” which includes a “memory 1005”)[¶302,Fig.10] and 
one or more processors coupled to the memory, implemented in processing circuitry, (“memory 1005 may include a read-only memory and a random access memory, and provide an instruction and data for the processor 1001”)[¶303,Fig.10]
Refer to the rejection of claim 7 to understand the rejection of claim 18.

Regarding claim 22, Li with Kirchhoffer with Tekalp teaches the limitation of claim 18,
	Li teaches additionally,
syntax structure comprises the second syntax element. (“decoder decodes a syntactic element affine_MC_flag in a video bitstream” and “decoder decodes a syntactic element affine_inter_dir_flag in the video bitstream” decoded based off of the truth of affine_MC_flag )[¶213,214] 

Regarding claim 23, it is the computer readable medium claim of method claim 7. Refer to the rejection of claim 7 to understand the rejection of claim 23.



Claim 2,8,13,19 rejected under 35 U.S.C. 103 as being unpatentable over LI; Li et al. (US 20170188041 A1) in view of KIRCHHOFFER; Heiner et al. (US 20130039422 A1) in view of Tekalp; A. Murat et al. (US 5654771 A) in view of DESHPANDE; Sachin G. (US 20160227227 A1)
Regarding claim 2, Li with Kirchhoffer with Tekalp teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 2,
	However, Deshpande teaches additionally, 
syntax structure comprises a sequence parameter set (“encoder 300 can include the color prediction parameters 114 in a normative portion of the encoded video stream 112, for example in a Sequence Parameter Set (SPS)”)[¶37] 
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the picture prediction of Li with the information signaling of Kirchhoffer with the dense motion vectors of Tekalp with the encoding of Deshpande which puts the encoded information into a sequence parameter set. By putting the information in this part of the video stream, the prediction parameters are in a normative position which will transmit parameters to the decoder from the encoder.

Regarding claim 8, dependent on claim 7, it is encoding method of decoding method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 8.

Regarding claim 13, dependent on claim 12, it is decoding device of decoding method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 13.

Regarding claim 19, dependent on claim 18, it is encoding device of decoding method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 19.

Claim 5,16 rejected under 35 U.S.C. 103 as being unpatentable over LI; Li et al. (US 20170188041 A1) in view of KIRCHHOFFER; Heiner et al. (US 20130039422 A1) in view of Tekalp; A. Murat et al. (US 5654771 A) with PURI; ATUL et al. (US 20170013279 A1) with HELLE; Philipp et al. (US 20130287116 A1)
Regarding claim 5, Li with Kirchhoffer with Tekalp teaches the limitation of claim 1,
	Li teaches additionally,
Syntax structure comprise a second block (¶75, “multiple prediction blocks that may be used for predictive coding”)
in response to the first syntax element indicating that affine prediction is enabled for the blocks corresponding to the syntax structure, (“If the affine transformation-based inter-frame prediction mode is used for the current picture block”)[¶214,fig.7-702] obtaining, from the bitstream, a third syntax element (following affine prediction decoding, “determines MVPs of K pixel samples in the current picture block according to the syntactic element affine_inter_dir_flag”)[¶215 and Fig. 7-703] 
Kirchhoffer teaches additionally, 
obtaining from the bitstream, a syntax element (“motion parameters (specifying a measure for the movement of a blocks between a reference picture and the current picture)”)[¶213] indicating whether the block is encoded with 4- parameter affine prediction or 6-parameter affine prediction, (“motion parameters” which represent “higher order motion parameters such as affine motion parameters consisting of six components.”)[¶213] wherein a value for the syntax element indicates that the block is encoded with 6-parameter affine prediction, (“motion parameters” which represent “higher order motion parameters such as affine motion parameters consisting of six components.”)[¶213] 
based on the syntax element indicating that the block is encoded with the 6-parameter affine prediction, (“motion parameters” which represent “higher order motion parameters such as affine motion parameters consisting of six components.”)[¶213] using the 6-parameter affine prediction to generate a predictive block for the block, (¶213, for the set of six components “a single intermediate prediction signal for the block (or the corresponding blocks of sample arrays) is generated” for each set of prediction parameters)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine picture prediction of Li with the information signaling of Kirchhoffer which uses 6 component motion parameters. The benefit of such motion parameters are that they are of a higher order than a simple horizontal and vertical component vector component.
But does not explicitly teach, 
a third syntax element indicating whether the second block is encoded with affine prediction,
based on the third syntax element, using the 6-parameter affine prediction to generate a second predictive block for the second block, wherein using the 6-parameter affine prediction to generate the second predictive block for the second block comprises using three motion vectors and three control points to determine the second predictive block; and 

Tekalp teaches additionally, 
wherein a value for the  syntax element indicates that the block is encoded with the 6-parameter affine prediction; (12:28-67, “If none of the transformed node points had been previously determined for a highly ranked triangular patch, an associated determining member 56 uses six affine parameters”)
based on the syntax element (12:28-67, “inputs to the first node point decision element 53”) indicating that the block is encoded with the 6-parameter affine prediction, (12:28-67, “If none of the transformed node points had been previously determined for a highly ranked triangular patch, an associated determining member 56 uses six affine parameters”) using the 6-parameter affine prediction to generate a predictive block for the second block, (12:28-67, “determining member 56 uses six affine parameters to determine through the least-squares solution of the matrix equation the three node point motion vectors”) wherein using the 6-parameter affine prediction to generate the predictive block for the second block (12:28-67, “uses six affine parameters to determine through the least-squares solution of the matrix equation the three node point motion vectors corresponding to the three transformed node points“) comprises using three motion vectors (12:28-67, “three node point motion vectors”) and three control points (12:28-67, “three transformed node points”) to determine the predictive block; (12:28-67, “patch” with adjoining “patches”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine picture prediction of Li with the information signaling of Kirchhoffer with the dense motion vectors of Tekalp which identifies the number of affine 
	But does not explicitly teach, 
wherein a value for the third syntax element indicates that the second block is encoded with the 6-parameter affine prediction; 
based on the third syntax, using the 6-parameter affine prediction to generate a second predictive block for the second block, use the 6-parameter affine prediction
using the second predictive block and second residual data to reconstruct the second block.
	However, Puri teaches, 
wherein a value for the third syntax element (¶249, “global motion trajectories” of the GMC generation) indicates that the second block is encoded with the 6-parameter affine prediction; (¶249, “GMC using an affine model involves use of six parameters that are encode”)
based on the third syntax, using the 6-parameter affine prediction to generate a second predictive block for the second block, (249, “GMC using an affine model involves use of six parameters that are encoded as three motion trajectories 1404, 1406, and 1408 with one corresponding to each of the three corners of the reference picture 1400”) use the 6-parameter affine prediction (¶249, “trajectories may be applied 1308” which will apply global motion compensation to warp the blocks of the frame)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine picture prediction of Li with the information signaling of Kirchhoffer with the dense motion vectors of Tekalp with the motion trajectories of Puri which 
	But does not explicitly teach, 		
using the second predictive block and second residual data to reconstruct the second block.
	However, Helle teaches,
using the second predictive block (“the prediction signal as derived by predictor 156“ for the portion of picture 20) [¶47,Fig.4] and second residual data (“reconstructed residual signal”)[¶47] to reconstruct the second block. (prediction signal and residual for each “predicted portion of picture 20” “are combined, such as added, by adder 154 which, in turn, outputs the thus-recovered reconstructed signal”)[¶47,45,43]
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine picture prediction of Li with the information signaling of Kirchhoffer with the dense motion vectors of Tekalp with the motion trajectories of Puri with the code support of Helle which reconstructs each portion of a picture. This provides a process that can process each portion using different modes of prediction. 

Regarding claim 16, dependent on claim 12, it is the decoding device claim of decoding method claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JIMMY S LEE/Examiner, Art Unit 2483